Citation Nr: 0732601	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  04-40 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for an post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been presented to 
reopen a claim of service connection for an anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran had active service from June 1970 to February 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  

The issues of entitlement to service connection for PTSD (on 
the merits) and whether new and material evidence has been 
submitted to reopen a claim of service connection for an 
anxiety disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed RO rating decision dated June 1982 denied a 
claim of service connection for PTSD on the basis that no 
evidence had been presented of a current diagnosis of PTSD.

2.  Evidence presented since the June 1982 RO rating decision 
is new and material as it includes a May 2005 private 
examination report providing a diagnosis of PTSD and relating 
that diagnosis to events in service.




CONCLUSIONS OF LAW

1.  The June 1982 RO rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 4005 (West 
1982); 38 C.F.R. §§ 3.104, 19.129 (1982).

2.  Evidence submitted since the June 1982 RO rating decision 
is new and material, and the claim for service connection for 
PTSD has been reopened.  38 U.S.C.A. § 38 U.S.C.A. § 5108 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.156, 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103(a), VA must notify 
the claimant of the information and evidence not of record 
that is necessary to substantiate the claim, which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

As the previously denied claims for service connection for 
PTSD is being reopened and remanded, the issue of whether new 
and material evidence has been presented to reopen a claim of 
service connection for an anxiety disorder is being deferred, 
any defect regarding VCAA must be considered to be harmless 
given the favorable action taken herein.

Rating actions from which an appeal is not timely perfected 
become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In 
general, Board decisions which are unappealed become final.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the 
purpose of establishing whether new and material evidence has 
been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  

Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

In a rating decision dated June 1982, the RO denied a claim 
of service connection for PTSD on the basis that no evidence 
had been presented of a current diagnosis of PTSD.  By letter 
dated June 24, 1982, the veteran was notified of this 
decision and his appellate rights.  The veteran did not 
initiate an appeal within one year of notice of the decision.  
That claim therefore is final.  38 U.S.C.A. § 4005 (West 
1982); 38 C.F.R. §§ 3.104, 19.129 (1982).

Evidence presented since the June 1982 RO rating decision 
includes a May 2005 private examination report providing a 
diagnosis of PTSD and relating that diagnosis to events in 
service.  This examination report, if presumed true, cures 
the previous evidentiary deficit and suggests that the 
current PTSD diagnosis stems from in-service events.  The 
Board therefore finds that new and material evidence has been 
presented to reopen the claim.

As addressed in the remand below, the Board defers further 
review of the claim on the merits pending additional 
development.


ORDER

The claim of service connection for PTSD is reopened.  To 
this extent only, the appeal is granted.


REMAND

The veteran has been diagnosed with PTSD due to inservice 
stressors that have not been verified.  His personnel records 
document that he served on active duty with the United States 
Army as a light vehicle driver stationed in Vietnam from 
March 1971 to January 1972.  He alleges exposure to combat 
and non-combat stressors while in Vietnam.  The RO has not 
attempted to verify the stressors due to lack of specific 
information capable of verification.  In order to verify an 
alleged stressor, a claimant must provide a stressor that can 
be documented, the location where the incident took place, 
the approximate date (within a two month period) of the 
incident, and the unit of assignment at the time the 
stressful event occurred.  M21-1MR.IV.ii.1.D.14.C.  In order 
to verify a stressor for PTSD, the RO generally contacts the 
U.S. Army Joint Services and Research Center (JSRRC).  

To date, the veteran has provided one stressor capable of 
verification.  He alleges that, within the first two months 
of service in Vietnam while assigned to USAECV Engr Dist and 
stationed in Quang Tri, he came under enemy fire and mortar 
attacks.  This event is capable of verification by JSRRC.  

The Board has carefully reviewed the record and, to the best 
of its ability, has identified additional stressors that may 
be capable of verification if the veteran can provide the 
approximate dates of the following claimed stressors within a 
two month period: a) when he was ambushed while driving 
through The Hai Van Pass to Da Nang from Phu Bai; b) when an 
incoming round blew the ammunition dump near where he was 
stationed; c) when he was involved in two firefights; and d) 
when he saw a man be struck in the head by a helicopter rotor 
blade at a Medivac station in Phu Bai.  With regard to these 
additional stressors, the veteran should be given an 
additional opportunity to provide further details on these 
stressors to allow for verification.

The Board defers adjudication of the issue of whether new and 
material evidence has been presented to reopen a claim of 
service connection for an anxiety disorder pending completion 
of the development requested below because evidence obtained 
as a result of this remand may prove relevant to that claim 
as well.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following action:

1.  Contact the veteran and request him to 
provide all documents in his possession that 
may be pertinent to his claimed inservice 
stressors.  Advise him that the following 
claimed stressors are not capable of 
verification unless he can provide the 
approximate dates of the following claimed 
stressors within a two month period: a) when 
he was ambushed while driving through The 
Hai Van Pass to Da Nang from Phu Bai; b) 
when an incoming round blew the ammunition 
dump near where he was stationed; c) when he 
was involved in two firefights; and d) when 
he saw a man be struck in the head by a 
helicopter rotor blade at a Medivac station 
in Phu Bai.

2.  Obtain complete clinical records of 
treatment from the Manchester, New Hampshire 
VA Medical Center (VAMC) since March 2005, 
and all records from the Manchester Vet 
Center.

3.  Regardless of whether the veteran 
provides any additional stressor details, 
the RO should request JSRRC to verify 
whether, in March or April 1971, the 
veteran's unit, USAECV Engr Dist and 
stationed in Quang Tri, Vietnam, came under 
enemy fire and mortar attacks;

If the veteran does provide additional 
stressor details, the RO should prepare a 
summary of those alleged in-service 
stressors that have a possibility of being 
confirmed.  This summary should be forwarded 
to the JSRRC with a request for any 
information, to include unit records, which 
would assist in verifying the alleged in-
service stressors.  If no records are 
available, a negative reply to that effect 
is required.  

4.  Thereafter, if and only if a stressor is 
verified, the veteran should be scheduled 
for VA psychiatric examination.  The RO 
should provide the examiner a list of the 
accepted in-service stressors; and provide 
the examiner the claims folder (including 
all associated folders of medical records) 
before the examination in order that he/she 
may review pertinent aspects of the 
veteran's service and medical history.  The 
examiner should then be requested to provide 
findings and opinion of the following 
questions:



a) If the examining physician finds that the 
veteran meets the criteria for a PTSD 
diagnosis, he/she should specifically 
identify which stressors are linked to the 
PTSD diagnosis; and

b) If the examining physician identifies any 
other psychiatric disability, he/she should 
provide opinion as to whether it is at least 
as likely as not (probability of 50% or 
greater) that any such disorder was first 
manifested in service and/or is related to 
event(s) in service.

5.  After completing the above development, 
the RO should readjudicate the claims on 
appeal, considering any new evidence 
secured.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford the applicable opportunity to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


